People v Bonilla (2014 NY Slip Op 07066)





People v Bonilla


2014 NY Slip Op 07066


Decided on October 16, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 16, 2014

Mazzarelli, J.P., Acosta, DeGrasse, Manzanet-Daniels, JJ.


13228 3424/09

[*1] The People of the State of New York, Respondent, —
vJason Bonilla, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Michael McLaughlin of counsel), for respondent.
Robert T. Johnson, District Attorney, Bronx (Diane A. Shearer of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (Judith Lieb, J.), rendered on or about September 24, 2012,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: OCTOBER 16, 2014
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.